          Case 1:19-cv-02369-KBJ Document 44 Filed 10/25/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
 Make the Road, et al.,                      )
                                             )
               Plaintiffs,                   )       NOTICE OF APPEAL
                                             )
 v.                                          )       Civil Action No. 1:19-cv-2369-KBJ
                                             )
 Kevin McAleenan, et al.,                    )
                                             )
               Defendants.                   )
                                             )

                                    NOTICE OF APPEAL

       Defendants hereby appeal from the Court’s Memorandum Opinion (ECF No. 40) and Order

(ECF No. 41) entered September 27, 2019, in the above-captioned case to the United States Court

of Appeals for the District of Columbia Circuit.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                         By: /s/ Erez Reuveni
                                            EREZ REUVENI
                                            Assistant Director, Office of Immigration Litigation
                                            U.S. Department of Justice, Civil Division
                                            450 5th Street NW
                                            Washington, DC 20530
                                            Tel. (202) 307-4293
                                            Erez.R.Reuveni@usdoj.gov

                                             Attorneys for Defendants
Dated: October 25, 2019
          Case 1:19-cv-02369-KBJ Document 44 Filed 10/25/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, I electronically filed the foregoing document

with the Clerk of the Court for the United States Court of for the District of Columbia by using the

CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                 By: /s/ Erez Reuveni
                                     EREZ REUVENI
                                     Assistant Director
                                     United States Department of Justice
                                     Civil Division
